Case 3:20-cv-03044-ELW Document 18             Filed 03/17/21 Page 1 of 1 PageID #: 516




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                              HARRISON DIVISION


SHAWN P. SUTTERFIELD                                                    PLAINTIFF

       v.                          CIVIL NO. 20-3044


ANDREW M. SAUL, Commissioner
Social Security Administration                                          DEFENDANT

                                     JUDGMENT

       For reasons stated in the memorandum opinion of this date, the Court hereby affirms the

decision of the Commissioner and dismisses Plaintiff's case with prejudice. The parties have

sixty days from entry of the judgment on the docket in which to appeal.

       IT IS SO ORDERED AND ADJUDGED this 17th day of March 2021.




                                   /s/ Erin L. Wiedemann
                                   HON. ERIN L. WIEDEMANN
                                   UNITED STATES MAGISTRATE JUDGE
